Name: Regulation (EEC) No 716/73 of the Commission of 6 March 1973 amending Regulation (EEC) No 1728/70 fixing the scales of price increases and reductions for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 3 . 73 Official Journal of the European Communities No L 68/ 19 REGULATION (EEC) No 716/73 OF THE COMMISSION of 6 March 1973 amending Regulation (EEC) No 1728/70 fixing the scales of price increases and reduc ­ tions for raw tobacco common organization of the market, a price guarantee was accorded, the scales of price increases and reductions were fixed on the basis of commer ­ cial practices then prevailing and took into account the characteristics of use, adapted to the require ­ ments of Community rules ; whereas a detailed study of data collected on the basis of past experi ­ ence shows that it is necessary to amend the scales at present in force so as to give to the intervention agencies a freer hand in apraising the character ­ istics of use of these tobaccos ; Whereas the measures provided for in its Regula ­ tion are in accordance with the Opinion of the Management Committee for Tobacco : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 727/ 70 ( x ) of 21 April 1970 on the common organization of the market in raw tobacco, as amended by Regu ­ lation (EEC) No 1574/71 (2 ), and in particular Arti ­ cles 5 ( 6 ) and 6 ( 10 ) thereof ; Whereas Commission Regulation (EEC ) No 1728/70 of 25 August 1970 ( 3 ) the scales of price increases and reductions for leaf tobacco and baled tobacco ; Whereas Regulation (EEC) No 715/73 ( 4 ) amended the quality classification of varieties of leaf tobacco and baled tobacco referred to in Annexes I and II of Commission Regulation (EEC) No 1727/70 ( 5 ) of 25 August 1970 on intervention proce ­ dure for raw tobacco ; whereas it is , therefore , necessary to adjust the scales of price increases and reductions ; Whereas for the buying-in by intervention of baled tobacco for which, before the entry into force of the HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1728/70 the entry against serial number 11 is replaced by the following entry : Category A Category B Category C lia) Burley I loo h 65 48 11 b ) Maryland 100 (!) 65 48 C ) OJ No L 94, 28 . 4 . 1970, p. 1 . ( 2 ) OJ No L 167, 26. 7 . 1971 , p. 1 . ( 3) OJ No L 191 , 27. 8 . 1970, p. 18 . ( 4 ) See p. 16 of this Official Journal . ( 5 ) OJ No L 191 , 27. 8 . 1970, p. 5 . No L 68/20 Official Journal of the European Communities 15 . 3 . 73 Article 2 1 . Part A of Annex II, to Regulation (EEC) No 1728 /70 is amended by inserting at the beginning thereof the following : Serial number Variety Leaf stage Class and index number based quality on the reference Class I Class U Class III 1 ( a ) Badischer Geudertheimer GrÃ ¼mpen (Primings ) 90 73 58 (b ) Forchheimer Havanna II c Sandblatt ( Lugs ) Hauptgut (Leaves ) Obergut (Tips ) 109 100 (!) 67 88 82 71 70 2 Badischer Burley E GrÃ ¼mpen (Primings ) Sandblatt (Lugs) Hauptgut (Leaves) Obergut ( Tips ) 114 122 100 i 1 ) 50 89 98 77 56 76 59 3 Virgin SCR ! 100 (!) 57 22 2 . In Part A of Annex II to Regulation (EEC) No 1728/70 the entry against No 11 is replaced by the following entry : Category A Category B Category C 11 ( a ) Burley I 100 r ) 65 48 11 (b ) Maryland 100 i 1 ) 65 48 Article 3 Part B of Annex II to Regulation (EEC) No 1728/70 is replaced by the Annex to this Regulation . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1973 . For the Commission The President FranÃ §ois-Xavier ORTOLI 15 . 3 . 73 Official Journal of the European Communities No L 68/21 ANNEX B. Price increases and reductions by reference to characteristics of use (varieties 10 to 18). Percentage of the derived intervention price, adjusted as appropriate by the index number specified in Annex II A. Serial No Varieties Combustibility Flavour Aroma Yield Presentation and condition From To From To From To From To From To 10 Bright  3 + 3  4 + 4  2 + 2  3 + 3  3 + 3 11 (a ) Burley I (b ) Maryland  3 + 3  4 + 4  2 + 2  3 + 3  3 + 3 12 (a) Kentucky and hybrids thereof (b ) Moro di Cori ( c ) Salento  5 + 5  4 + 4  2 + 2  5 + 5  4 + 4 13 (a ) Nostrano del Brenta (b ) Resistente 142 ( c) Gojano  3 + 3  4 + 4  2 + 2  3 + 3  3 + 3 14 Beneventano  3 + 3  4 + 4  2 + 2  3 + 3  3 + 3 15 Xanti-YakÃ  2 + 2  3 + 3 - 1 + 1  2 + 2  2 + 2 16 Perustitza  2 + 2  3 + 3  1 + 1  2 + 2  2 + 2 17 Erzegovina and hybrids thereof  2 + 2  3 + 3  1 + 1  2 + 2  2 + 2 18 (a ) Round Tip (b ) Scafati ( c ) Sumatra I  3 + 3  4 + 4  2 + 2 --3 + 3  3 + 3